REASONS FOR ALLOWANCE
Claims 1, 3-10, and 12-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As discussed in Applicant’s Remarks, previously allowable Claim 2 was incorporated into independent Claim 1, previously allowable Claim 11 was incorporated into independent Claim 10, previously allowable Claim 8 was rewritten as new independent Claim 18 along with intervening Claim 7 and original Claim 1, and the previously allowable Claim 16 was rewritten as new independent Claim 19 along with intervening Claim 15 and original Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MICHAEL R STABLEY/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611